DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6 and 9-10 are pending in the present application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Turkey on 27 December 2017 and 3 December 2018. It is noted, however, that applicant has not filed certified copies of the 2017/22287 and 2018/18446 applications as required by 37 CFR 1.55.
Therefore, the effective filing date for the instant claims is 26 December 2018, the filing date of PCT/TR2018/050908.

Claim Objections
Claim 1 is objected to because of the following informalities:  the first letter of each new line should not be capitalized as it is not the start of a new claim, a proper noun, an acronym, elemental symbol, etc.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably 7" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Instant claims 2-6 and 9-10 depend from claim 1 and do not clarify the pH of the solution.  Therefore, these claims are also indefinite.
Also, claims 5 and 10 recite percentages without stating whether the percentages are by weight or volume.  The instant specification recites “200 ml distilled water is added onto 6 grams of [(NH4)2SO4] and 3% [(NH4)2SO4] solution is prepared”.  Therefore, it is believed that the claims intend for the percent to be by weight (i.e., 2-4 wt.% or 3 wt.%, or 2-4% by weight or 3% by weight).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jarcho et al. (US 4,312,821) in view of Mohandes et al. (New Journal of Chemistry, 2014) and Chen et al. (Materials Science and Engineering C, 2008).
Instant claim 1 is drawn to a method for producing beta-tricalcium phosphate comprising combining an aqueous solution of Ca(OH)2 at 25-35 ºC and pH of 7-9 adjusted with HCl with an aqueous solution of [(NH4)2HPO4], adjusting the pH of the mixture to 7-9 with NaOH, aging for 8-30 hours, decanting the aged solution then adding an aqueous solution of [(NH4)2SO4] and aging for 8-30 hours without mixing, filtering, washing with water to pH of 6-8, drying, sintering at 900-1500 ºC for 1 hour, and instantly cooling to obtain the beta-tricalcium phosphate product. 
Jarcho et al. teach a process for producing whitlockite (tricalcium phosphate) comprising reacting calcium ion with phosphate ion in the appropriate molar ratio in aqueous medium at a pH of about 10-12 to produce a gelatinous precipitate of a calcium phosphate, separating said gelatinous precipitate from the reaction medium, washing said precipitate free of soluble salts with water, homogeneously suspending the washed precipitate in aqueous ammonium sulfate, separating the precipitate from the ammonium sulfate solution, drying said precipitate, and calcining the dried precipitate at 1000 to 1350 ºC for about 0.5 to 4 hours (Claim 11).
Jarcho et al. teach that addition of a sulfate ion to the calcium phosphate precipitate results in complete conversion of hydroxylapatite to substantially pure whitlockite (col. 5, ln. 24-30).  Jarcho et al. also teach that the pH of a pourable aqueous slurry of the gelatinous precipitate (produced by reacting the calcium ion with the phosphate ion in water) is not critical provided it is greater than about 7, below which the calcium phosphates are unstable (col. 3, ln. 19-21).  Jarcho et al. further teach that sintering is preferably effected by heating at about 1150 to 1200 ºC for approximately 1 hour (col. 4, ln. 49-52).
Jarcho et al. teach a process wherein an aqueous solution of diammonium hydrogen phosphate is added to an aqueous solution of calcium nitrate, stirring for 24 hours, resulting in a gelatinous precipitate of the calcium phosphates.  The precipitate was then centrifuged and the supernatant decanted, with the residual sludge diluted with aqueous ammonium sulfate.  The suspension was centrifuged and the supernatant decanted, followed by addition of water to obtain a slurry that is poured into a mold and dried at 90 ºC overnight then at 85 ºC for an additional 20 hours.  The dried product was then sintered for 1 hour at 1000 ºC to afford the whitlockite ceramic (Example 3).
Jarcho et al. do not explicitly disclose preparing a calcium hydroxide aqueous solution at 25 to 35 ºC and a pH of 7-9, as instantly claimed.  However, Jarcho et al. teach that any calcium-containing compound which provides calcium ions in aqueous medium is suitable, including calcium hydroxide (col. 5, ln. 46-55).  Jarcho et al. teach that the temperature of the reaction of calcium ion with phosphate ion is not critical and the precipitation can be carried out from about 0 ºC to about 100 ºC, but is preferably carried out at about room temperature (col. 5, ln. 63-65).  Jarcho et al. also teach that the pH of the slurry is not critical provided it is greater than about pH 7, below which the calcium phosphates are unstable (col. 3, ln. 19-21).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art at the time of invention to prepare the aqueous calcium hydroxide composition at room temperature and a pH of at least 7, including pH of 7-9.  Such would have been obvious because Jarcho et al. teach that calcium hydroxide is a suitable compound which provides calcium ion, the reaction temperature is preferably room temperature, and the pH must be greater than 7.
Regarding steps c. adjusting the pH of the Ca(OH)2 solution to pH of 7-9 by using HCl acid, and step f. adjusting the pH of the reaction mixture to a pH of 7-9 by using NaOH, a person having ordinary skill in the art would have been motivated to adjust the pH to greater than 7, as suggested by Jarcho et al.  Jarcho et al. do not explicitly disclose adjusting the pH using HCl and NaOH.  However, Mohandes et al. teach a method of producing calcium phosphates by a precipitation method, wherein NaOH and HCl are added to adjust the pH (pg. 4502, col. 1, para. 3).  Similarly, Chen et al. teach fabrication of β-TCP wherein the pH is adjusted using HCl and NaOH (pg. 1053, col. 2, para. 1).  Also, it was well known in the art at the time of the effective filing date of the instant claims that HCl and NaOH are routinely used to adjust pH.
Regarding step i. decanting the aged solution and adding the [(NH4)2SO4] solution and leaving for aging for 8-30 hours without mixing, Jarcho et al. teach decanting the reaction mixture, diluting with aqueous ammonium sulfate and stirring vigorously to give a homogeneous suspension (Example 3).  Jarcho et al. do not explicitly disclose leaving the mixture with [(NH4)2SO4] for 8-30 hours without mixing.  However, Jarcho et al. teach reacting a mixture of hydroxylapatite and whitlockite with sulfate ion to completely convert the hydroxylapatite to whitlockite (col. 5, ln. 25-28).  A person having ordinary skill in the art at the time of this invention would have been motivated to allow the mixture to rest for sufficient time to completely convert the hydroxylapatite to whitlockite.  A person having ordinary skill in the art would have been able to determine through routine experimentation the necessary amount of time to allow the mixture to rest until complete conversion has occurred.
Regarding step j. washing with plenty of water such that the pH of the solution becomes between approximately 6 and 8, Jarcho et al. teach adding water to give a pourable slurry which is then cast (col. 5, ln. 42-43; col. 6, ln. 8-11).
Regarding step m. instantaneous cooling of the product, the instant claims and specification do not define what is meant by instantaneous cooling.  Jarcho et al. teach sintering at about 1000 ºC to about 1350 ºC for approximately 0.5 to 4 hours (col. 4, ln. 49-51).  It would have been obvious to then immediately cool the product in order to stop the sintering process after the desired amount of time.
Regarding instant claim 2, Jarcho et al. teach that the aqueous diammonium hydrogen phosphate solution is added dropwise to the aqueous solution of calcium hydroxide (Example 3).  A person having ordinary skill in the art at the time of this invention would have been able to determine through routine experimentation the rate of addition that would be acceptable to produce the Ca/P ratio desired.
Regarding instant claim 3, Jarcho et al. teach preparing an aqueous solution of diammonium hydrogen phosphate.  A person having ordinary skill in the art would have been able to determine through routine experimentation the necessary amount of time to mix the aqueous solution of diammonium hydrogen phosphate and NaOH prior to combining with the aqueous solution of calcium hydroxide.
Regarding instant claims 4 and 9, Jarcho et al. teach stirring the reaction mixture of calcium hydroxide and diammonium hydrogen phosphate for 24 hours.  Jarcho et al. also teach reacting residual sludge (product of diammonium hydrogen phosphate and calcium ion) with aqueous ammonium sulfate (Example 3).  Jarcho et al. do not explicitly disclose aging the mixture comprising the washed precipitate and ammonium sulfate for 12-28 hours (i.e. step i.).  However, Jarcho et al. teach reacting a mixture of hydroxylapatite and whitlockite with sulfate ion to completely convert the hydroxylapatite to whitlockite (col. 5, ln. 25-28).  A person having ordinary skill in the art would have been motivated to allow the mixture to rest for sufficient time to completely convert the hydroxylapatite to whitlockite.  A person having ordinary skill in the art would have been able to determine through routine experimentation the necessary amount of time to allow the mixture to rest until complete conversion has occurred.
Regarding instant claim 5, Jarcho et al. teach a 1-3 percent (w/w) aqueous ammonium sulfate solution (col. 6, ln. 3-5).
Regarding instant claim 6, Jarcho et al. teach drying at 30-60 ºC at ambient relative humidity or at about 70-90 ºC at high relative humidity (col. 4, ln. 8-10).
Regarding instant claim 10, Jarcho et al. teach a 1-3 percent (w/w) aqueous ammonium sulfate solution (col. 6, ln. 3-5).  Therefore, it would have been obvious to prepare a 3 wt.% aqueous solution of ammonium sulfate.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616